UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 31, 2008 . OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THETRANSITION PERIOD FROM to : Commission File Number 0-26584 BANNER CORPORATION (Exact name of registrant as specified in its charter) Washington (State or other jurisdiction of incorporation or organization) 91-1691604 (I.R.S. Employer Identification Number) 10 South First Avenue, Walla Walla, Washington 99362 (Address of principal executive offices and zip code) Registrant's telephone number, including area code:(509) 527-3636 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one) Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Title of class: Common Stock, $.01 par value per share As of April 30, 2008 15,977,000 shares* *Includes 240,381 shares held by the Employee Stock Ownership Plan that have not been released, committed to be released, orallocated to participant accounts. BANNER CORPORATION AND SUBSIDIARIES Table of Contents PART I - FINANCIAL INFORMATION Item 1 - Financial Statements.The Consolidated Financial Statements of Banner Corporation and Subsidiaries filed as a part of the report are as follows: Consolidated Statements of Financial Condition as of March 31, 2008 and December 31, 2007 3 Consolidated Statements of Income for the Quarters Ended March 31, 2008 and 2007 4 Consolidated Statements of Comprehensive Income for the Quarters Ended March 31, 2008 and 2007 5 Consolidated Statements of Changes in Stockholders’ Equity for the Quarters Ended March 31, 2008 and 2007 6 Consolidated Statements of Cash Flows for the Quarters Ended March 31, 2008 and 2007 9 Selected Notes to Consolidated Financial Statements 11 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations Special Note Regarding Forward-Looking Statements 21 Executive Overview 21 Comparison of Financial Condition at March 31, 2008 and December 31, 2007 23 Comparison of Results of Operations for the Quarters Ended March 31, 2008 and 2007 25 Asset Quality 32 Liquidity and Capital Resources 33 Financial Instruments with Off-Balance-Sheet Risk 34 Capital Requirements 34 Item 3 - Quantitative and Qualitative Disclosures About Market Risk Market Risk and Asset/Liability Management 36 Sensitivity Analysis 36 Item 4 - Controls and Procedures 40 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 41 Item 1A - Risk Factors 41 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3 - Defaults upon Senior Securities 41 Item 4 - Submission of Matters to a Vote of Security Holders 41 Item 5 - Other Information 41 Item 6 - Exhibits 42 SIGNATURES 44 2 BANNER CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) (In thousands, except shares) March 31, 2008 and December 31, 2007 March 31 December 31 ASSETS 2008 2007 Restated Cash and due from banks $ 122,394 $ 98,430 Securities at fair value, cost $233,869 and $204,279, respectively 226,910 202,863 Securities held to maturity, fair value $57,113 and $55,010, respectively 55,647 53,516 Federal Home Loan Bank (FHLB) stock 37,371 37,371 Loans receivable: Held for sale, fair value $6,228 and $4,680, respectively 6,118 4,596 Held for portfolio 3,833,875 3,805,021 Allowance for loan losses (50,446 ) (45,827 ) 3,789,547 3,763,790 Accrued interest receivable 23,795 24,980 Real estate owned, held for sale, net 7,572 1,867 Property and equipment, net 98,808 98,098 Goodwill and other intangibles, net 136,918 137,654 Income taxes receivable, net 1,610 Bank-owned life insurance (BOLI) 51,725 51,483 Other assets 21,538 20,996 $ 4,572,225 $ 4,492,658 LIABILITIES Deposits: Non-interest-bearing $ 486,201 $ 484,251 Interest-bearing transactions and savings accounts 1,297,215 1,288,112 Interest-bearing certificates 1,909,894 1,848,230 3,693,310 3,620,593 Advances from FHLB at fair value 155,405 167,045 Other borrowings 135,032 91,724 Junior subordinated debentures at fair value (issued in connection with Trust Preferred Securities) 105,516 113,270 Accrued expenses and other liabilities 39,263 47,989 Deferred compensation 12,224 11,596 Deferred income tax liability, net 38 2,595 Income taxes payable, net 1,899 4,142,687 4,054,812 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock - $0.01 par value, 500,000 shares authorized, none issued Common stock - $0.01 par value per share, 25,000,000 shares authorized, 15,903,637 shares issued: 15,663,256 shares and 16,025,768 shares outstanding at March 31, 2008 and December 31, 2007, respectively 292,061 300,486 Retained earnings 139,722 139,636 Accumulated other comprehensive income (loss): Unrealized loss on securities available for sale transferred to held to maturity (162 ) (176 ) Unearned shares of common stock issued to Employee Stock Ownership Plan (ESOP) trust at cost: 240,381 and 240,381 restricted shares outstanding at March 31, 2008 and December 31, 2007, respectively (1,987 ) (1,987 ) Carrying value of shares held in trust for stock related compensation plans (8,100 ) (7,960 ) Liability for common stock issued to deferred, stock related, compensation plans 8,004 7,847 (96 ) (113 ) 429,538 437,846 $ 4,572,225 $ 4,492,658 See selected notes to consolidated financial statements 3 BANNER CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (In thousands except for per share amounts) For the Quarters Ended March 31, 2008 and 2007 2008 2007 INTEREST INCOME: Loans receivable $ 68,073 $ 61,828 Mortgage-backed securities 1,153 1,775 Securities and cash equivalents 2,727 1,843 71,953 65,446 INTEREST EXPENSE: Deposits 30,063 27,610 FHLB advances 1,849 2,277 Other borrowings 610 928 Junior subordinated debentures 2,064 2,454 34,586 33,269 Net interest income before provision for loan losses 37,367 32,177 PROVISION FOR LOAN LOSSES 6,500 1,000 Net interest income 30,867 31,177 OTHER OPERATING INCOME: Deposit fees and other service charges 5,013 2,963 Mortgage banking operations 1,615 1,355 Loan servicing fees 402 375 Miscellaneous 331 461 7,361 5,154 Gain on sale of securities Net change in valuation of financial instruments carried at fair value 823 1,180 Total other operating income 8,184 6,334 OTHER OPERATING EXPENSES: Salary and employee benefits 19,638 16,468 Less capitalized loan origination costs (2,241 ) (2,594 ) Occupancy and equipment 5,868 4,352 Information/computer data services 1,989 1,369 Payment and card processing expenses 1,531 988 Professional services 755 559 Advertising and marketing 1,418 1,857 State/municipal business and use taxes 564 408 Amortization of core deposit intangibles 736 Miscellaneous 3,450 2,664 Total other operating expenses 33,708 26,071 Income before provision for income taxes 5,343 11,440 PROVISION FOR INCOME TAXES 1,509 3,627 NET INCOME $ 3,834 $ 7,813 Earnings per common share (see Note 8): Basic $ 0.24 $ 0.63 Diluted $ 0.24 $ 0.62 Cumulative dividends declared per common share: $ 0.20 $ 0.19 See selected notes to consolidated financial statements 4 BANNER CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) For the Quarters Ended March 31, 2008 and 2007 2008 2007 NET INCOME $ 3,834 $ 7,813 OTHER COMPREHENSIVE INCOME, NET OF INCOME TAXES: Amortization of unrealized loss on tax exempt securities transferred from available-for-sale to held-to-maturity 14 14 Other comprehensive income 14 14 COMPREHENSIVE INCOME $ 3,848 $ 7,827 See selected notes to consolidated financial statements 5 BANNER CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) (In thousands, except per share amounts) For the Quarters Ended March 31, 2008 and 2007 Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Unearned Restricted ESOP Shares Carrying Value, Net of Liability, Of Shares Held in Trust for Stock-Related Compensation Plans Stockholders’ Equity BALANCE, January 1, 2008 $ 300,486 $ 139,636 $ (176 ) $ (1,987 ) $ (113 ) $ 437,846 Net income 3,834 3,834 Cumulative effect of adoption of EITF 06-4 relating to liabilities under split dollar life insurance arrangements (617 ) (617 ) Amortization of unrealized loss on tax exempt securities transferred from available for sale to held to maturity 14 14 Cash dividend on common stock ($.20/share cumulative) (3,131 ) (3,131 ) Purchase and retirement of common stock (14,265 ) (14,265 ) Proceeds from issuance of common stock for exercise of stock options 551 551 Proceeds from issuance of common stock for stockholder reinvestment program 5,193 5,193 Net issuance of stock through employer’s stock plans, including tax benefit Amortization of compensation expense related to stock options 96 96 Amortization of compensation expense related to MRP 17 17 BALANCE, March 31, 2008 $ 292,061 $ 139,722 $ (162 ) $ (1,987 ) $ (96 ) $ 429,538 See selected notes to consolidated financial statements 6 BANNER CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Continued) (Unaudited) (In thousands, except per share amounts) For the Quarters Ended March 31, 2008 and 2007 Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Unearned Restricted ESOP Shares Carrying Value, Net of Liability, Of Shares Held in Trust for Stock-Related Compensation Plans Stockholders’ Equity BALANCE, January 1, 2007 (As previously reported) $ 135,149 $ 120,206 $ (2,852 ) $ (1,987 ) $ (289 ) $ 250,227 Cumulative ESOP tax expense (2,452 ) (2,452 ) Tax benefit from prior periods 2,832 2,832 Balance, January 1, 2007 (Restated) 137,981 117,754 (2,852 ) (1,987 ) (289 ) 250,607 Net income 7,813 7,813 Cumulative effect of early adoption of SFAS Nos. 157 & 159 Fair Value Option (3,520 ) 2,623 (897 ) Amortization of unrealized loss on tax exempt securities transferred from available for sale to held to maturity 14 14 Cash dividend on common stock ($.19/share cumulative) (2,429 ) (2,429 ) Purchase and retirement of common stock (335 ) (335 ) Proceeds from issuance of common stock for exercise of stock options 502 502 Proceeds from issuance of common stock for stockholder reinvestment program 26,445 26,445 Net issuance of stock through employer’s stock plans, including tax benefit Amortization of compensation expense related to stock options 84 84 Amortization of compensation expense related to MRP 46 46 BALANCE, March 31, 2007 $ 164,677 $ 119,618 $ (215 ) $ (1,987 ) $ (243 ) $ 281,850 See selected notes to consolidated financial statements 7 BANNER CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (continued) (Unaudited) (In thousands) For the Quarters Ended March 31, 2008 and 2007 2008 2007 SHARES ISSUED AND OUTSTANDING: Common stock, shares issued, beginning of period 16,266 12,314 Purchase and retirement of common stock (614 ) (8 ) Issuance of common stock for exercised stock options and/or employee stock plans 28 27 Issuance of common stock for stockholder reinvestment program 223 646 Number of shares (retired) issued during the period (363 ) 665 SHARES ISSUED AND OUTSTANDING, END OF PERIOD 15,903 12,979 UNEARNED, RESTRICTED ESOP SHARES: Number of shares, beginning of period (240 ) (240 ) Issuance/adjustment of earned shares Number of shares, end of period (240 ) (240 ) NET SHARES OUTSTANDING 15,663 12,739 See selected notes to consolidated financial statements 8 BANNER CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) For the Quarters Ended March 31, 2008 and 2007 2008 2007 OPERATING ACTIVITIES: Net income $ 3,834 $ 7,813 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 2,535 1,654 Deferred income and expense, net of amortization (152 ) (851 ) Loss (gain) on sale of securities Net change in valuation of financial instruments carried at fair value (823 ) (1,180 ) Purchases of securities at fair value (49,012 ) (769 ) Principal repayments and maturities of securities at fair value 16,800 6,285 Proceeds from sales of securities at fair value 2,598 3,122 Deferred taxes (2,557 ) 429 Equity-based compensation 113 130 Tax benefits realized from equity-based compensation Increase in cash surrender value of bank-owned life insurance (242 ) (408 ) Gain on sale of loans, excluding capitalized servicing rights (1,218 ) (1200 ) Loss (gain) on disposal of real estate held for sale and property and equipment 58 (113 ) Provision for losses on loans and real estate held for sale 6,500 1,000 Origination of loans held for sale (111,088 ) (83,887 ) Proceeds from sales of loans held for sale 109,566 83,627 Net change in: Other assets 2,826 (335 ) Other liabilities (6,759 ) 9,373 Net cash (used) provided by operating activities (27,021 ) 24,690 INVESTING ACTIVITIES: Purchases of securities held to maturity (2,176 ) Principal repayments and maturities of securities held to maturity 27 21 Origination of loans, net of principal repayments (30,602 ) (43,669 ) Purchases of loans and participating interest in loans (4,229 ) (10 ) Purchases of property and equipment, net (3,286 ) (6,634 ) Proceeds from sale of real estate held for sale, net 400 33 Other (414 ) (735 ) Net cash used by investing activities (40,280 ) (50,994 ) FINANCING ACTIVITIES: Increase in deposits 72,717 126,556 Proceeds from FHLB advances 92,800 Repayment of FHLB advances (105,835 ) (83,500 ) Increase (decrease) in repurchase agreement borrowings, net (7,802 ) Increase (decrease) in other borrowings, net 43,308 (1,013 ) Cash dividends paid (3,204 ) (2,291 ) Repurchases of stock, net of forfeitures (14,265 ) (335 ) Tax benefits realized from equity-based compensation Cash proceeds from issuance of stock, net of registration costs 5,193 26,445 Exercise of stock options 551 502 Net cash provided by financing activities 91,265 58,562 NET INCREASEIN CASH AND DUE FROM BANKS 23,964 32,258 CASH AND DUE FROM BANKS, BEGINNING OF PERIOD 98,430 73,385 CASH AND DUE FROM BANKS, END OF PERIOD $ 122,394 $ 105,643 (Continued on next page) 9 BANNER CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (Unaudited) (In thousands) For the Quarters Ended March 31, 2008 and 2007 2008 2007 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid in cash $ 35,362 $ 29,664 Taxes paid in cash 544 163 Non-cash investing and financing transactions: Loans, net of discounts, specific loss allowances and unearned income, transferred to real estate owned and other repossessed assets 6,112 67 Net change in accrued dividends payable 73 138 Change in other assets/liabilities 141 805 Adoption of EITF 06-4 Accrual of liability for split-dollar life insurance 617 Adoption of SFAS Nos. 157 and 159: Securities available for sale transferred to fair value 226,153 FHLB advances adjustment to fair value 678 Junior subordinated debentures including unamortized origination costs adjustment to fair value 2,079 Deferred tax asset related to fair value adjustments 504 See selected notes to consolidated financial statements 10 BANNER CORPORATION AND SUBSIDIARIES SELECTED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1:Basis of Presentation and Critical Accounting Policies Banner Corporation (Banner or the Company) is a bank holding company incorporated in the State of Washington.We are primarily engaged in the business of planning, directing and coordinating the business activities of our wholly owned subsidiaries, Banner Bank and, subsequent to May 1, 2007, Islanders Bank, a recent acquisition, as explained below.Banner Bank is a Washington-chartered commercial bank that conducts business from its main office in Walla Walla, Washington and, as of March 31, 2008, its 81 branch offices and 12 loan production offices located in Washington, Oregon and Idaho.Islanders Bank is also a Washington-chartered commercial bank that conducts business from three locations in San Juan County, Washington.Banner Corporation is subject to regulation by the Board of Governors of the Federal Reserve System.Banner Bank and Islanders Bank (the Banks) are subject to regulation by the Washington State Department of Financial Institutions, Division of Banks and the Federal Deposit Insurance Corporation (FDIC).The consolidated financial statements and results of operation presented in this report on Form 10-Q include financial information for Islanders Bank and our other recent acquisitions, F&M Bank, Spokane, Washington, and NCW Community Bank, Wenatchee, Washington, which were merged into Banner Bank in 2007.(See Note 5 of the Selected Notes to the Consolidated Financial Statements for additional information with respect to these acquisitions.) In the opinion of management, the accompanying consolidated statements of financial condition and related interim consolidated statements of income, comprehensive income, changes in stockholders’ equity and cash flows reflect all adjustments (which include reclassifications and normal recurring adjustments) that are necessary for a fair presentation in conformity with generally accepted accounting principles (GAAP). The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect amounts reported in the financial statements.Various elements of our accounting policies, by their nature, are inherently subject to estimation techniques, valuation assumptions and other subjective assessments.In particular, management has identified several accounting policies that, due to the judgments, estimates and assumptions inherent in those policies, are critical to an understanding of our financial statements.These policies relate to (i) the methodology for the recognition of interest income, (ii) determination of the provision and allowance for loan and lease losses and (iii) the valuation of financial assets and liabilities recorded at fair value, goodwill, mortgage servicing rights and real estate held for sale.These policies and the judgments, estimates and assumptions are described in greater detail below in Management’s Discussion and Analysis of Financial Condition and Results of Operations and in Note 1 of the Notes to the Consolidated Financial Statements in our Annual Report on Form 10-K for the year ended December 31, 2007 filed with the Securities and Exchange Commission (SEC).Management believes that the judgments, estimates and assumptions used in the preparation of our consolidated financial statements are appropriate based on the factual circumstances at the time.However, given the sensitivity of the financial statements to these critical accounting policies, the use of different judgments, estimates and assumptions could result in material differences in our results of operations or financial condition.There have been no significant changes in our application of accounting policies since December 31, 2007 except for the adoption of Emerging Issues Task Force Issue 06-4, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements, and the adoption of this standard did not have a material effect on our financial condition or results of operations (for additional information, see Note 3 of the Selected Notes to the Consolidated Financial Statements). Certain information and disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles (GAAP) have been condensed or omitted pursuant to the rules and regulations of the
